DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claims 24 not found or suggested is a pre-fabricated cover comprising a polymer walled structure and an UV curable adhesive that is in contact with the first balloon and the prefabricated structure, where the wedge dissectors rise above the polymer walled structure.  The combination of the recited features is the basis for allowability.
The subject matter of independent claims 45 not found or suggested is a pre-fabricated cover comprising a polymer walled structure and bonded with the first balloon when the first balloon is inflated, where the wedge dissectors rise above the polymer walled structure.  The combination of the recited features is the basis for allowability.
The subject matter of independent claims 47 not found or suggested is a pre-fabricated cover comprising a polymer walled structure and bonded to the first balloon, where the wedge dissectors rise above the polymer walled structure.  The combination of the recited features is the basis for allowability.
The closest prior art of record is WO 2016/073490, U.S. Publication No. 2002/0010489, and U.S. Publication No. 2012/0172901, however these reference(s) do not disclose the device as claimed or described above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783